American Beacon Zebra Large Cap Equity Fund American Beacon Zebra Small Cap Equity Fund Supplement dated October 20, 2011 to the Statement of Additional Information dated December 30, 2010 The information below supplements the Statement of Additional Information dated December 30, 2010, and is in addition to any other supplements. In the “Portfolio Managers” section, all references to Zhiwu Chen are deleted and the following is added: Number of Other Accounts Managed and Assets by Account Type Number of Accounts and Assets for Which Advisory Fee is Performance- Based Name of Investment Advisor and Portfolio Manager Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Zebra Capital Management Company, Inc. Eric Stokes* N/A 4 ($196.8 mil) 7 ($405.5 mil) N/A 4 ($196.8 mil) N/A *Information provided as of September 30, 2011. In the Portfolio Managers section-Ownership of Funds sub-section, all references to Zhiwu Chen are deleted and the following is added: Name of Investment Advisor and Portfolio Manager Zebra Large Cap Equity Fund Zebra Small Cap Equity Fund Zebra Capital Management, L.LC. Eric Stokes None None ***** PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
